Concurring and Dissenting Opinion by
Judge Mencer :
I am in complete accord and concur with the majority that the court below should have dismissed the petition of the Northwest Sanitary Sewer System as legally unwarranted. However, I must dissent to the majority’s determination that the $73,000.00 in question belongs to the Butler Area Sewer Authority. This determination in my view is obiter dicta and I do not comprehend how we can pass upon matters which have not been appealed to this court. The Butler Area Sewer Authority failed to take an appeal from the lower court’s dismissal of its petition for a declaratory judgment. In the absence of an appeal I do not believe we can decide the disposition of the fund that has been accumulated by the Northwest Sanitary Sewer *89System Authority. We should not decide questions which are not properly before us. Exner v. Gangewere, 397 Pa. 58, 152 A. 2d 458 (1959); Harr, Secretary of Banking v. Fairmount Foundry, Inc., 331 Pa. 59, 200 A. 46 (1938); Hesselman v. Somerset Community Hospital, 203 Pa. Superior Ct. 313, 201 A. 2d 302 (1964).